Smith, C. J.
(concurring). If the mayor had simply suspended the captain of police temporarily, pending action thereon by the city council, I do not think the writ of prohibition would lie, but instead of simply suspending the captain of police the mayor, under the guise of suspension, is attempting to remove him from office, thereby exercising a power which is either judicial or quasi-judicial in its nature, for which reason I am of the opinion the writ will lie. This I understand to be the ground on which the majority opinion proceeds.